[Cite as In re B.S., 2015-Ohio-4805.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                                ALLEN COUNTY




IN RE:                                                      CASE NO. 1-15-44

   B.S.

ADJUDICATED DEPENDENT
CHILD.                                                      OPINION

[REBECCA S. - APPELLANT]



                   Appeal from Allen County Common Pleas Court
                                  Juvenile Division
                           Trial Court No. 2014 JG 31328

                                        Judgment Affirmed

                          Date of Decision: November 23, 2015



APPEARANCES:

        Brian J. Vennekotter for Appellant

        Mariah M. Cunningham for Appellee
Case No. 1-15-44


SHAW, J.

      {¶1} Mother-appellant Rebecca S. (“Rebecca”) brings this appeal from the

June 23, 2015 judgment of the Allen County Common Pleas Court, Juvenile

Division, granting permanent custody of adjudicated dependent child “B.S.” to the

Allen County Children’s Services Board (“ACCSB”).

      {¶2} The facts relevant to this appeal are as follows.      B.S. was born

prematurely in February of 2014 with a number of congenital medical problems

and cranial facial deformities. He was born with Pierre Robin Sequence, “which

is an airway and oral anomaly genetically * * * driven * * * requiring

supplemental oxygen, [an] apnea monitor at birth” and frequent smaller feedings

due to the increased risk of choking. (May 13, 2015, Tr. at 7-8). B.S.’s specific

issues related to Pierre Robin Sequence included micrognathia, which was defined

as an undersized jaw that can lead to difficulty swallowing and breathing, and

ankyloglossia, which was defined as prohibiting movement of the tongue. B.S.

also developed upper respiratory issues.

      {¶3} While B.S. was in the hospital just after his birth, Rebecca and Robert

S., B.S.’s father and Rebecca’s husband, were observed by hospital personnel

turning off B.S.’s monitor and not notifying hospital personnel when the alarm

sounded.   B.S. was also observed lying on his back when the parents were

specifically advised not to allow it. Medical personnel feared that Rebecca and



                                           -2-
Case No. 1-15-44


Robert might not be competent to care for B.S. given his life-threatening

conditions.

       {¶4} Based on these facts the ACCSB filed an ex parte motion for

emergency custody of B.S. On March 4, 2014, a shelter care hearing was held and

B.S. was ultimately placed in the shelter care of the ACCSB.

       {¶5} On March 4, 2014, the ACCSB filed a complaint alleging that B.S.

was a dependent child. (Doc. No. 5). The trial court then appointed a Guardian ad

litem for B.S. In addition, due to the cognitive limitations of Rebecca and Robert,

a Guardian ad litem was appointed for each of them as well.

       {¶6} On March 31, 2014, a case plan was filed wherein Rebecca and

Robert were required to demonstrate that they could provide for B.S. They were

also required, inter alia, to complete parenting classes and demonstrate the learned

skills from those classes, and to submit to psychological assessments.

       {¶7} On April 23, 2014, a magistrate conducted an adjudicatory hearing

wherein the parties agreed that B.S. was a dependent child.         The trial court

reviewed the magistrate’s decision finding that B.S. was dependent and

determined that B.S. was a dependent child as defined in R.C. 2151.04(C).

       {¶8} On May 7, 2014, a dispositional hearing was held wherein the

magistrate determined that B.S. should be placed in the temporary custody of the

ACCSB.        On July 2, 2014, the trial court agreed with the magistrate’s

recommendation and placed B.S. in the temporary custody of the ACCSB.

                                        -3-
Case No. 1-15-44


       {¶9} Pursuant to the case plan, psychological evaluations were performed

of both Rebecca and Robert by Dr. Thomas Hustak. The evaluation determined

that Rebecca had an IQ composite of 70, indicating that approximately 98% of

people Rebecca’s age were doing better intellectually and only 1% were doing

worse. The evaluation indicated that Rebecca’s verbal ability corresponded to that

of a 10 year old and her nonverbal ability to that of an 8 year old. Rebecca was

also considered “high risk” for being physically abusive.

       {¶10} Similar to Rebecca, Robert also had an IQ composite of 70. In

addition, the evaluation mentioned that Robert had previously been charged with

Gross Sexual Imposition of a 6 year old boy, but when Robert’s competency was

evaluated to see if he could stand trial, he was found not competent to stand trial.

Robert had also been found guilty of Domestic Violence against Rebecca, and

Rebecca indicated that she was fearful of him at times.

       {¶11} The psychological evaluation indicated that neither parent could

identify B.S.’s problems or how they would deal with them. The evaluation also

indicated that neither parent had the ability to anticipate problems that would arise

as a result of parenting a child, particularly one with special needs.

       {¶12} In summation, the evaluation contained the following information.

       Sadly, one cannot fault either of these parents for their limited
       intellectual understanding. Their cognitive skills are genetic and
       developmentally based, not learned behavior. Therefore, they
       have their own developmental problems that are established by
       history and demonstrated in the present record. What is

                                          -4-
Case No. 1-15-44


       problematic, however, is that this is not likely to get better over
       time because part of the major problem is developmental and,
       therefore, this is a static condition. You cannot expect them to
       grasp the full implications of how to manage a child when they
       can barely manage themselves.

              Their developmental limitation is a condition of their
       living and is not going to get better with the passage of time.
       There will be “a ceiling” to improve, even with educational
       classes to enhance their skills. By definition, they will always be
       in a rather dependent situation with their child. Since neither
       parent can seem to control their own emotions historically and
       presently, one would have to conclude that they are placed into
       the category of High Risk parents. A child would also be
       considered a High Risk for physical abuse in this environment.

               One would also have to anticipate that the child would be
       considered High Risk for “neglect,” since the parents don’t have
       a good understanding of the risk factors involved with their
       child and what will be needed to address those factors. One
       would conclude that some form of supervision, family aid, family
       training and education, and close monitoring will be a lifelong
       problem until they get older and the child grows to the point
       where the child can express their own needs at a much later age
       (i.e., age 10 on up). Until that time, a child placed in the care of
       Robert and Rebecca Smith will be considered at high risk based
       upon the history, the present evidence, the personality testing,
       and the intellectual limitations.

(ACCSB Ex. 1).

       {¶13} On November 7, 2014, the ACCSB filed a motion requesting

permanent custody of B.S.       The motion indicated that the agency had made

reasonable and diligent efforts to assist B.S.’s parents in remedying their issues but

the parents had failed to substantially remedy those conditions that led to B.S.

being taken.


                                         -5-
Case No. 1-15-44


       {¶14} On May 6, 2015, a deposition was taken of Dr. Hustak, who had

conducted the psychological evaluations of Rebecca and Robert. In his deposition

Dr. Hustak further clarified his findings from his evaluation. Dr. Hustak testified

that he was concerned with Rebecca and Robert’s ability to care for themselves,

let alone a child with special needs. Dr. Hustak testified that it is possible for

someone of Rebecca and Robert’s intelligence to parent a child; however, he

testified that it would likely require a full-time caregiver or assistant to be present

to oversee the situation and watch what was being done. (Hustak Depo Tr. at 43-

44). Dr. Hustak testified that Rebecca would need “an awful lot of supervision” to

be an effective parent.

       {¶15} Dr. Hustak testified that Rebecca would have difficulty caring for a

child because she has a difficult time remembering things and she was not really

aware of how to take care of a child. Dr. Hustak testified, “[Y]ou can’t fix

something you don’t recognize.” (Id. at 11). Dr. Hustak further testified that

Rebecca could not articulate what B.S.’s problems even were, minimizing any

issues and stating that everything would be “fine.” (Tr. at 12). Dr. Hustak also

testified that his concerns for Rebecca in that regard were the same for Robert.

       {¶16} On May 13-14, 2015, this case proceeded to a hearing on the

ACCSB’s motion for permanent custody. Although Rebecca attended the hearing,

as did her GAL and Robert’s GAL, Robert did not attend the hearing. At the

hearing the parties stipulated that Dr. Hustak’s deposition and his psychological

                                         -6-
Case No. 1-15-44


evaluation would be entered into evidence and could thus be considered by the

trial court. The ACCSB then presented its case and began by calling Karen

Martin, a pediatric nurse at Health Partners of Western Ohio who had been B.S.’s

primary care provider since his birth. Martin testified to B.S.’s early health issues

and his ongoing health issues, which now included asthma.

       {¶17} Martin testified that B.S.’s breathing treatments required specific

medication to be administered to B.S. via an aerosol mask. Martin also testified

that B.S. would need reliable transportation to Columbus for his cranial facial

evaluations, to his speech therapy and to his primary care visits. Martin also

testified that B.S. would need constant supervision due to his condition for

choking hazards.     Lastly, Martin testified that B.S.’s foster mother had been

bringing B.S. to all of his appointments and was meeting B.S.’s medical needs.

       {¶18} The ACCSB next called Jessie Spencer, B.S.’s foster mother.

Spencer testified that B.S. lived with her, her husband, and her three children.

Spencer testified as to B.S.’s ongoing medical issues and what she does for them.

Specifically, Spencer testified that B.S. has developmental delays, that she works

with B.S. daily, and that B.S. has physical therapy weekly. Spencer testified that

she has a good relationship with Rebecca and that Rebecca was cooperative when

Rebecca exercised visitation. Spencer testified that B.S. was integrated with her

family and that she would consider adopting B.S. if he was placed in the ACCSB’s

permanent custody.

                                         -7-
Case No. 1-15-44


       {¶19} The ACCSB next called Mary Knippen, a “case aid” with the

ACCSB. Knippen testified that she supervised B.S.’s visits with Rebecca and

Robert. Knippen testified that Rebecca regularly attended for her visitation but

Robert did not regularly attend. Knippen testified that during the pendency of this

case Rebecca and Robert split.

       {¶20} As to the visits, Knippen testified that she was constantly coaching

Rebecca and instructing her on basic safety. Knippen testified that Rebecca was

easily distracted and constantly had to be redirected.      Knippen testified that

Rebecca was willing to listen, but she still had to constantly be reminded of proper

safety issues. Knippen testified that she had concerns for Rebecca being able to

care for B.S.

       {¶21} Next the ACCSB called Sara Ridenour, a social worker/caseworker

with the ACCSB. Ridenour testified that Rebecca and Robert’s ability to house

B.S. had been an issue since the inception of this case. Ridenour testified that

when B.S. was born Rebecca and Robert had no identified place to take him.

Ridenour testified that from March 2014 to December 2014 Rebecca and Robert

changed residences ten times. Ridenour testified that Rebecca and Robert were

only on one lease out of those ten residences and they were evicted from that

residence for using marijuana and not paying rent. (Tr. at 63). Further, Ridenour

testified that since January of 2015 Rebecca had changed residences four times,

making fourteen residences in just over a year.

                                        -8-
Case No. 1-15-44


       {¶22} In addition, Ridenour testified that Rebecca now resided with

Robert’s parents and that there were smokers in the home. Ridenour testified that

due to B.S.’s respiratory issues, that was not a proper environment for B.S.

Ridenour also testified that Robert still smoked cigarettes and marijuana despite

being told that smoke would be extremely harmful to B.S. in his condition.

       {¶23} Ridenour testified that she had concerns about B.S.’s parents meeting

B.S.’s basic needs as they relied heavily on others.       Ridenour testified that

Rebecca received social security and was her own payee (she had not been at one

time), but she often ran out of money and spent her money on things like cigarettes

for Robert so that he would not get angry with her. Ridenour testified that Robert

had no job, though he reported trying to get one.

       {¶24} Ridenour testified that the agency had made diligent and reasonable

efforts to reunite Rebecca and Robert with B.S.       Ridenour testified she had

referred them to parenting classes, had referred them to get vouchers for clothing,

and had referred Robert to drug treatment. Ridenour testified that Rebecca and

Robert suggested six individuals to place B.S. with, all of whom were investigated

and found not to be proper for placement.

       {¶25} Ridenour testified that despite attending the parenting classes,

Rebecca and Robert had not been able to demonstrate the skills learned there.

Ridenour testified that ultimately the agency had helped Rebecca and Robert be

the best parents that they could be and she did not think that they would ever be

                                        -9-
Case No. 1-15-44


able to parent B.S. At the conclusion of Ridenour’s testimony, the ACCSB rested

its case.

       {¶26} Rebecca then testified on her own behalf. Rebecca testified that she

had done all the parenting classes required of her, and that she had watched

younger children before.     Rebecca testified that she helped babysit children

sometimes. Rebecca testified that she did not have a job, but she received SSI in

the amount of $488 per month.

       {¶27} Rebecca also testified that she was separated from Robert and that

Robert was now living with his “minor girlfriend.” (Tr. at 96). Rebecca testified

that Robert was still smoking marijuana. Rebecca also admitted that there is a

smoker in the residence she is currently staying in.

       {¶28} At the conclusion of Rebecca’s testimony the hearing was continued

to a second day to give Robert a chance to appear. However, on the second day,

Robert again did not appear and he had told Rebecca he was not coming. In brief

closing arguments, the court appointed advocate for B.S. recommended that

permanent custody be granted to the ACCSB. In addition, both the GAL for

Rebecca and the GAL for Robert recommended that permanent custody be granted

to the ACCSB, stating that it was in the best interests of Rebecca and Robert

respectively.

       {¶29} On June 23, 2015, the trial court filed a judgment entry on the matter.

In the entry the trial court summarized the evidence and made a number of factual

                                        -10-
Case No. 1-15-44


findings.   The trial court analyzed all the testimony and the psychological

evaluations and ultimately determined that permanent custody should be granted

to the ACCSB.

       {¶30} It is from this judgment that Rebecca appeals, asserting the following

assignments of error for our review.

                    ASSIGNMENT OF ERROR 1
       THE TRIAL COURT COMMITTED A REVERSIBLE ERROR
       BY FINDING THAT REASONABLE CASE PLANNING AND
       DILIGENT EFFORTS WERE MADE BY THE AGENCY TO
       ASSIST THE PARENTS TO REMEDY THE PROBLEMS
       THAT INITIALLY CAUSED THE CHILD TO BE PLACED
       OUTSIDE THE HOME, [AND BY FINDING THAT] THE
       PARENT HAS FAILED TO CONTINUOUSLY AND
       REPEATEDLY     SUBSTANTIALLY   REMEDY    THE
       CONDITIONS CAUSING THE CHILD TO BE PLACED
       OUTSIDE THE CHILD’S HOME WHERE THE MOTHER
       DID ALL CASE PLAN SERVICES.

                   ASSIGNMENT OF ERROR 2
       TRIAL COURT COMMITTED A REVERSIBLE ERROR BY
       FINDING THAT CHRONIC MENTAL ILLNESS, CHRONIC
       EMOTIONAL    ILLNESS,   MENTAL  RETARDATION,
       PHYSICAL DISABILITY, OR CHEMICAL DEPENDENCY
       OF THE MOTHER IS SO SEVERE THAT IT MAKES THE
       PARENT UNABLE TO PROVIDE AN ADEQUATE
       PERMANENT HOME FOR THE CHILD WHERE THE
       MOTHER HAS COMPLETED THE CASE PLAN, IS ABLE
       TO MAKE HER OWN FINANCIAL DECISIONS, AND HAS
       PROVIDED FOR KIDS IN THE PAST.

                            First Assignment of Error

       {¶31} In her first assignment of error Rebecca argues that the ACCSB did

not make reasonable and diligent efforts toward reunification in this case, and that


                                       -11-
Case No. 1-15-44


she complied with her case plan making the trial court’s findings to the contrary

pursuant to R.C. 2151.414(E)(1) improper. Rebecca also argues that she regularly

attended her visitation, that she completed her parenting classes and always

cooperated and expressed her willingness to comply with the case plan.

      {¶32} Revised Code 2151.414(E) sets forth a number of factors the juvenile

court must consider in determining if “a child cannot be placed with either parent

within a reasonable period of time or should not be placed with the parents.” The

juvenile court need only find the existence of one of the enumerated factors. In re

D.C., 12th Dist. Fayette No. CA2015–03–006, 2015-Ohio-3178, ¶ 31. “If the trial

court finds one of the factors present by clear and convincing evidence, the trial

court must make a finding that the child cannot be placed with the parent(s).” In

re K.R., 11th Dist. Trumbull No. 2015-T-08, 2015-Ohio-2819, ¶ 13.

      {¶33} Here, the trial court made findings under R.C. 2151.414(E)(1) and

R.C. 2151.414(E)(2), both indicating that B.S. could not be placed with either

parent within a reasonable period of time or should not be placed with them.

Under this assignment of error, Rebecca challenges the trial court’s finding under

R.C. 2151.414(E)(1), which reads,

      (E) In determining at a hearing held pursuant to division (A) of
      this section or for the purposes of division (A)(4) of section
      2151.353 of the Revised Code whether a child cannot be placed
      with either parent within a reasonable period of time or should
      not be placed with the parents, the court shall consider all
      relevant evidence. If the court determines, by clear and
      convincing evidence, at a hearing held pursuant to division (A)

                                       -12-
Case No. 1-15-44


       of this section or for the purposes of division (A)(4) of section
       2151.353 of the Revised Code that one or more of the following
       exist as to each of the child's parents, the court shall enter a
       finding that the child cannot be placed with either parent within
       a reasonable time or should not be placed with either parent:

       (1) Following the placement of the child outside the child's home
       and notwithstanding reasonable case planning and diligent
       efforts by the agency to assist the parents to remedy the
       problems that initially caused the child to be placed outside the
       home, the parent has failed continuously and repeatedly to
       substantially remedy the conditions causing the child to be
       placed outside the child's home. In determining whether the
       parents have substantially remedied those conditions, the court
       shall consider parental utilization of medical, psychiatric,
       psychological, and other social and rehabilitative services and
       material resources that were made available to the parents for
       the purpose of changing parental conduct to allow them to
       resume and maintain parental duties.

Rebecca specifically challenges the trial court’s findings that the agency made

reasonable efforts to support reunification and the trial court’s finding that she did

not comply with the case plan.

                           ACCSB’s Reasonable Efforts

       {¶34} “ ‘Reasonable efforts’ have been described as the state’s efforts to

resolve a threat to a child’s health or safety before removing the child from the

home or permitting the child to return home again, which follow an intervention to

protect a child from abuse or neglect.” In re H.H., 9th Dist. Summit No. 25463,

2010-Ohio-5992, ¶ 10, citing In re C.F., 113 Ohio St.3d 73, 2007–Ohio–1104, at ¶

28 (additional citations omitted).     These efforts are required because of the



                                        -13-
Case No. 1-15-44


fundamental nature of the right to parent one’s children. Id. citing In re C.F.,

2007–Ohio–1104, ¶ 21.

       {¶35} The Ohio Supreme Court has emphasized that the broad purpose of

Ohio’s child-welfare laws is “to care for and protect children, ‘whenever possible,

in a family environment, separating the child from the child's parents only when

necessary for the child’s welfare or in the interests of public safety.’ ” In re C.F.,

supra, at ¶ 29, quoting R.C. 2151.01(A). Various sections of the Revised Code

refer to the agency’s duty to preserve or reunify the family unit. Id. In other

words, when the state intervenes in a parent-child relationship, it has a

considerable duty to rehabilitate the family through a comprehensive plan of

reunification.

       {¶36} Nevertheless, the Ohio Supreme Court has held that the trial court is

not obligated by R.C. 2151.419 to make a determination that the agency used

reasonable efforts to reunify the family at the time of the permanent custody

hearing unless the agency has not established that reasonable efforts have been

made prior to that hearing. See In re C.F., 113 Ohio St.3d 73, 2007–Ohio–1104,

¶¶ 41, 43. According to the Ohio Supreme Court, the trial court is only obligated

to make a determination that the agency has made reasonable efforts to reunify the

family at “adjudicatory, emergency, detention, and temporary-disposition

hearings, and dispositional hearings for abused, neglected, or dependent children,



                                        -14-
Case No. 1-15-44


all of which occur prior to a decision transferring permanent custody to the state.”

Id. at ¶ 41.

       {¶37} In this case, the magistrate entered a finding that the agency had

made reasonable efforts to reunify the family on multiple occasions including the

adjudicatory hearing and the dispositional hearing.      (Doc. Nos. 35, 38).     In

reviewing the magistrate’s decisions from those hearings, the trial court also made

the findings that the ACCSB had made reasonable efforts to reunify the family.

(Doc. Nos. 46, 48). Thus according to the Ohio Supreme Court, the trial court was

not required to even make this finding again in its permanent custody entry.

       {¶38} Regardless of whether the trial court needed to make the finding

regarding reasonable efforts towards reunification again, the trial court did make

the finding that the ACCSB had made reasonable efforts to reunify the family in

its judgment entry granting permanent custody, and contrary to Rebecca’s

arguments it is supported by the record. The only argument that Rebecca makes to

establish that the agency did not make reasonable efforts is that Rebecca should

have been granted more visitation with B.S. Rebecca provides no legal support or

factual support as to how this establishes that the ACCSB did not make reasonable

efforts toward reunification.

       {¶39} Moreover, the record established that the ACCSB made a number of

attempts to assist Rebecca, evaluate her, reunite her with B.S., and even find

alternative placement for B.S. The record established that Rebecca was placed in

                                       -15-
Case No. 1-15-44


classes, that she was referred to places that would provide her clothing and that

she was closely monitored in her interactions with B.S.          The record further

established that the case aids regularly assisted Rebecca during her interactions

with B.S. Unfortunately the record also demonstrated that Rebecca was simply

not going to be capable of parenting B.S.

       {¶40} On the basis of the record before us Rebecca has not demonstrated

that the trial court erred in determining that the agency made reasonable efforts

toward reunification. Thus Rebecca’s argument is not well-taken.

                                Compliance with Case Plan

       {¶41} Rebecca’s next argues that the trial court erred in determining that

she continuously failed to complete the case plan. While everyone agrees that

Rebecca completed her parenting classes and regularly attended her visitation, the

only testimony presented was that Rebecca did not demonstrate what she had

learned in those classes and that she had to constantly be monitored and redirected

as to how to care for B.S. in the visitation she did exercise.

       {¶42} In addition, Rebecca did not show she was able to provide for B.S.,

which was part of the case plan. She also did not establish that she had a suitable

home for B.S. to live in. Rebecca had lived in approximately fourteen residences

in just over a year, and her current residence, where she wanted B.S. to live,

contained a smoker, which was extremely hazardous to B.S.’s condition. Notably

Rebecca was also staying in the living room of that home. Thus we cannot find

                                         -16-
Case No. 1-15-44


that the trial court erred in finding that Rebecca failed to complete the case plan as

she clearly failed to complete several important facets. Accordingly, Rebecca’s

first assignment of error is overruled.

                                      Second Assignment of Error

           {¶43} In Rebecca’s second assignment of error she argues that the trial

court erred by finding pursuant to R.C. 2151.414(E)(2) that B.S. could not be

placed with her in a reasonable amount of time. Specifically, Rebecca argues that

despite any cognitive limitations she managed her own funds, was capable of

caring for herself and that she testified to caring for other children.

           {¶44} At the outset we would note that the trial court only has to find that

one factor in R.C. 2151.414(E) is present to support its grant of permanent custody

before proceeding to determine whether granting permanent custody is in the

child’s best interest.1            In this case the trial court found two factors of R.C.

2151.414(E) present, both (E)(1) and (E)(2). In the previous assignment of error

we already determined that the trial court did not err in finding reasonable efforts

toward reunification had been made and that it did not err in finding that Rebecca

failed to comply with the case plan pursuant to R.C. 2151.414(E)(1), thus we need

not proceed to determine whether the trial court’s finding pursuant to R.C.

2151.414(E)(2) was supported by the record as it is a superfluous finding and

would not impact the judgment even if we found Rebecca’s argument well-taken.

1
    Rebecca does not challenge the trial court’s finding regarding B.S.’s best interests on appeal.

                                                      -17-
Case No. 1-15-44


In re Matthews, 3d Dist. Marion Nos. 9-07-28, 9-07-29, 9-07-34, 2008-Ohio-276,

¶ 34. Nevertheless, in the interest of justice we will address Rebecca’s argument.

       {¶45} Under this assignment Rebecca challenges the trial court’s finding

regarding R.C. 2151.414(E)(2), which reads,

       (E) In determining at a hearing held pursuant to division (A) of
       this section or for the purposes of division (A)(4) of section
       2151.353 of the Revised Code whether a child cannot be placed
       with either parent within a reasonable period of time or should
       not be placed with the parents, the court shall consider all
       relevant evidence. If the court determines, by clear and
       convincing evidence, at a hearing held pursuant to division (A)
       of this section or for the purposes of division (A)(4) of section
       2151.353 of the Revised Code that one or more of the following
       exist as to each of the child's parents, the court shall enter a
       finding that the child cannot be placed with either parent within
       a reasonable time or should not be placed with either parent:

       ***

       (2) Chronic mental illness, chronic emotional illness, mental
       retardation, physical disability, or chemical dependency of the
       parent that is so severe that it makes the parent unable to
       provide an adequate permanent home for the child at the
       present time and, as anticipated, within one year after the court
       holds the hearing pursuant to division (A) of this section or for
       the purposes of division (A)(4) of section 2151.353 of the Revised
       Code[.]

       {¶46} On appeal Rebecca argues that the trial court’s finding pursuant to

R.C. 2151.414(E)(2) was not supported because she manages her own funds and

because she testified to occasionally caring for other children. Rebecca contends

this is not consistent with a developmental disability so severe that it rendered her

unable to provide an adequate permanent home for B.S.

                                        -18-
Case No. 1-15-44


       {¶47} Despite Rebecca’s arguments, the record made clear that she had

significant cognitive limitations. In addition, the psychological evaluation of her

indicated that she was at high risk to physically abuse B.S. due to her emotional

state. The evaluation also indicated that parenting classes would not likely ever

improve Rebecca’s ability to parent to the point where she could parent a child

without supervision. Thus on the basis of Dr. Hustak’s evaluation, we cannot find

that the trial court erred by entering a finding pursuant to R.C. 2151.414(E)(2).

Therefore, Rebecca’s second assignment of error is overruled.

       {¶48} Having found no error prejudicial to Rebecca in the particulars

assigned, Rebecca’s assignments of error are overruled and the judgment of the

Allen County Common Pleas Court, Juvenile Division, is affirmed.

                                                                Judgment Affirmed

PRESTON and WILLAMOWSKI, J.J, concur.

/hlo




                                       -19-